Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2001

In Re: Cendant Corp
Precedential or Non-Precedential:

Docket 00-2185




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"In Re: Cendant Corp" (2001). 2001 Decisions. Paper 122.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/122


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 5, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-2185

IN RE: CENDANT CORPORATION LITIGATION

JANICE G. DAVIDSON; ROBERT M. DA VIDSON,
in his capacity as trustee of Robert M.
Davidson Charitable Remainder Unitrust,
and as co-trustee of Elizabeth A. Davidson
Irrevocable Trust, Emilie A. Davidson
Irrevocable Trust, John R. Davidson Irr evocable
Trust, Emilie A. Davidson Charitable Remainder
Unitrust and John R. Davidson Charitable
Remainder Unitrust,
       Appellants

On Appeal from the United States District Court
for the District of New Jersey
(D.C. Civil Action No. 98-cv-01664)
District Judge: Honorable William H. W alls

Argued: November 16, 2000

Before: SLOVITER, AMBRO, and GARTH, Circuit Judges

(Opinion Filed: May 9, 2001)

Present: BECKER, Chief Judge. SLOVITER, MANSMANN,
SCIRICA, NYGAARD, McKEE, AMBRO, FUENTES, and
GARTH,* Circuit Judges.



_________________________________________________________________
* Judge Garth's vote is limited to panel r ehearing only.
O R D E R

A majority of the active judges having voted for r ehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court vacate the opinion and judgment filed May 9,
2001 and list the above for rehearing en banc at the
convenience of the Court.

       BY THE COURT:

       /s/Edward R. Becker
       Chief Judge

DATED: June 5, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2